Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Wootton on March 2, 2022.  The application has been amended as follows:
IN THE CLAIMS:
Claims 14-28 are amended.  Please see the attached claim listing with examiner’s amendment.

Examiner’s Comment
	Claims 14-28 are amended to correct claim dependency.  Claims 22, 24-26 and 28 are amended to change “anyone” to “any one”.  Claims 23 and 25 are amended to indicate that the host cell is isolated.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 13-28 are directed to an isolated nucleic acid encoding a truncated rotavirus VP4 protein, wherein the first X amino acids at the N-terminus of the wildtype VP4 is replaced with .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Complete Claim Listing with Examiner’s Amendment 

1.-12.	(Canceled)
	
13.  (Previously Presented)  An isolated nucleic acid encoding a truncated rotavirus VP4 protein, wherein as compared to a wild-type rotavirus VP4 protein, the truncated rotavirus VP4 protein has the segment of the first X amino acids at the N-terminal of the wild-type rotavirus VP4 protein as a whole and replaced with one methionine residue, and has its C-terminal ending at the following position of the wild-type rotavirus VP4 protein: a position corresponding to any position among the amino acid positions 331-497 of SEQ ID NO: 40, wherein X is an integer that is greater than or equal to 5 but less than or equal to 64.

14.  (Currently Amended)  The isolated nucleic acid according to claim 13, wherein as compared to the wild-type rotavirus VP4 protein, the truncated rotavirus VP4 protein has the first X amino acids at the N-terminal mutated as methionine; and has C-terminal ending at the following position of the wild-type rotavirus VP4 protein: a position corresponding to any position among the amino acid positions 331-497, 341-497, 351-497, 361-497, 371-497, 381-497, 391-497, 401-497, 411-497, 421-497, 431-497, 441-497, 451-497, 461-497, 471-497, 476-497, 482-497, 487-497, or 492-497 of SEQ ID NO: 40, wherein X is an integer that is greater than or equal to 5 but less than or equal to 64.

15.  (Currently Amended)  The isolated nucleic acid according to claim 13,  wherein as compared to the wild-type rotavirus VP4 protein, the truncated rotavirus VP4 protein has the first 5, 21, 25 or 64 amino acids at the N-terminal mutated as methionine, and has C-terminal ending at the following position of the wild-type rotavirus VP4 protein: a position corresponding to the amino acid position 331, 341, 351, 361, 371, 381, 391, 401, 411, 421, 431, 441, 451, 461, 471, 476, 482, 487, 492 or 497 of SEQ ID NO: 40.

16.  (Currently Amended)  The isolated nucleic acid according to claim 13, wherein as compared to the wild-type rotavirus VP4 protein, the truncated rotavirus VP4 protein has the first 25 amino acids at N-terminal mutated as methionine and has C-

17.  (Currently Amended)  The isolated nucleic acid according to claim 13, wherein as compared to the wild-type rotavirus VP4 protein, the truncated rotavirus VP4 protein has the first 5, 21, 25 or 64 amino acids at N-terminal mutated as methionine and has C-terminal ending at the following position: a position corresponding to the amino acid position 476 of SEQ ID NO: 40.

18.  (Currently Amended)  The isolated nucleic acid according to claim 13, wherein the wild-type rotavirus VP4 protein is a VP4 protein derived from rotavirus LLR strain, SA11 strain, or EDIM strain, or a VP4 protein derived from a rotavirus of P[4], P[6], or P[8] genotype.

19.  (Currently Amended)  The isolated nucleic acid according to claim 13, wherein the wild-type rotavirus VP4 protein has an amino acid sequence selected from: SEQ ID NO: 40 and 87-91.

20.  (Currently Amended)  The isolated nucleic acid according to claim 13, wherein the truncated rotavirus VP4 protein has an amino acid sequence selected from: SEQ ID NO: 3-5 and 15-39.

21.  (Currently Amended)  A vector comprising the isolated nucleic acid according to claim 13. 

22.  (Currently Amended)  The vector according to claim 21, characterized by  any one   of the following:
(1) as compared to the wild-type rotavirus VP4 protein, the truncated rotavirus VP4 protein has the first X amino acids at the N-terminal mutated as methionine; and has C-terminal ending at the following position of the wild-type rotavirus VP4 protein: a position corresponding to any position among the amino acid positions 331-497, 341-497, 351-497, 
(2) as compared to the wild-type rotavirus VP4 protein, the truncated rotavirus VP4 protein has the first 5, 21, 25 or 64 amino acids at the N-terminal mutated as methionine, and has C-terminal ending at the following position of the wild-type rotavirus VP4 protein: a position corresponding to the amino acid position 331, 341, 351, 361, 371, 381, 391, 401, 411, 421, 431, 441, 451, 461, 471, 476, 482, 487, 492 or 497 of SEQ ID NO: 40;
(3) as compared to the wild-type rotavirus VP4 protein, the truncated rotavirus VP4 protein has the first 25 amino acids at N-terminal mutated as methionine and has C-terminal ending at the following position: a position corresponding to the amino acid position 331, 351, 381, 411, 441, 461, 471, 476, 482, 487, 492 or 497 of SEQ ID NO: 40;
(4) as compared to the wild-type rotavirus VP4 protein, the truncated rotavirus VP4 protein has the first 5, 21, 25 or 64 amino acids at N-terminal mutated as methionine and has C-terminal ending at the following position: a position corresponding to the amino acid position 476 of SEQ ID NO: 40;
(5) the wild-type rotavirus VP4 protein is a VP4 protein derived from rotavirus LLR strain, SA11 strain, or EDIM strain, or a VP4 protein derived from a rotavirus of P[4], P[6], or P[8] genotype;
(6) the wild-type rotavirus VP4 protein has an amino acid sequence selected from: SEQ ID NO: 40 and 87-91; and
(7) the truncated rotavirus VP4 protein has an amino acid sequence selected from: SEQ ID NO: 3-5 and 15-39.

23.  (Currently Amended)  An isolated host cell  comprising the isolated nucleic acid according to claim 13   or a vector comprising the isolated nucleic acid. 

24.  (Currently Amended)  The host cell according to claim 23, characterized by  any one    of the following:

(2) as compared to the wild-type rotavirus VP4 protein, the truncated rotavirus VP4 protein has the first 5, 21, 25 or 64 amino acids at the N-terminal mutated as methionine, and has C-terminal ending at the following position of the wild-type rotavirus VP4 protein: a position corresponding to the amino acid position 331, 341, 351, 361, 371, 381, 391, 401, 411, 421, 431, 441, 451, 461, 471, 476, 482, 487, 492 or 497 of SEQ ID NO: 40;
(3) as compared to the wild-type rotavirus VP4 protein, the truncated rotavirus VP4 protein has the first 25 amino acids at N-terminal mutated as methionine and has C-terminal ending at the following position: a position corresponding to the amino acid position 331, 351, 381, 411, 441, 461, 471, 476, 482, 487, 492 or 497 of SEQ ID NO: 40;
(4) as compared to the wild-type rotavirus VP4 protein, the truncated rotavirus VP4 protein has the first 5, 21, 25 or 64 amino acids at N-terminal mutated as methionine and has C-terminal ending at the following position: a position corresponding to the amino acid position 476 of SEQ ID NO: 40;
(5) the wild-type rotavirus VP4 protein is a VP4 protein derived from rotavirus LLR strain, SA11 strain, or EDIM strain, or a VP4 protein derived from a rotavirus of P[4], P[6], or P[8] genotype;
(6) the wild-type rotavirus VP4 protein has an amino acid sequence selected from: SEQ ID NO: 40 and 87-91; and
(7) the truncated rotavirus VP4 protein has an amino acid sequence selected from: SEQ ID NO: 3-5 and 15-39.

25.  (Currently Amended)  A composition comprising  any one    of the following:
(1) the isolated nucleic acid according to    claim 13,  or 

(3) an isolated host cell  comprising (i) the isolated nucleic acid or (ii) a vector comprising the isolated nucleic acid. 

26.  (Currently Amended)  The composition according to claim 25, characterized by  any one    of the following:
(1) as compared to the wild-type rotavirus VP4 protein, the truncated rotavirus VP4 protein has the first X amino acids at the N-terminal mutated as methionine; and has C-terminal ending at the following position of the wild-type rotavirus VP4 protein: a position corresponding to any position among the amino acid positions 331-497, 341-497, 351-497, 361-497, 371-497, 381-497, 391-497, 401-497, 411-497, 421-497, 431-497, 441-497, 451-497, 461-497, 471-497, 476-497, 482-497, 487-497, or 492-497 of SEQ ID NO: 40, wherein X is an integer that is greater than or equal to 5 but less than or equal to 64;
(2) as compared to the wild-type rotavirus VP4 protein, the truncated rotavirus VP4 protein has the first 5, 21, 25 or 64 amino acids at the N-terminal mutated as methionine, and has C-terminal ending at the following position of the wild-type rotavirus VP4 protein: a position corresponding to the amino acid position 331, 341, 351, 361, 371, 381, 391, 401, 411, 421, 431, 441, 451, 461, 471, 476, 482, 487, 492 or 497 of SEQ ID NO: 40;
(3) as compared to the wild-type rotavirus VP4 protein, the truncated rotavirus VP4 protein has the first 25 amino acids at N-terminal mutated as methionine and has C-terminal ending at the following position: a position corresponding to the amino acid position 331, 351, 381, 411, 441, 461, 471, 476, 482, 487, 492 or 497 of SEQ ID NO: 40;
(4) as compared to the wild-type rotavirus VP4 protein, the truncated rotavirus VP4 protein has the first 5, 21, 25 or 64 amino acids at N-terminal mutated as methionine and has C-terminal ending at the following position: a position corresponding to the amino acid position 476 of SEQ ID NO: 40;
(5) the wild-type rotavirus VP4 protein is a VP4 protein derived from rotavirus LLR strain, SA11 strain, or EDIM strain, or a VP4 protein derived from a rotavirus of P[4], P[6], or P[8] genotype;
(6) the wild-type rotavirus VP4 protein has an amino acid sequence selected from: SEQ ID NO: 40 and 87-91; and


27.  (Currently Amended)  A method for preparing a truncated rotavirus VP4 protein, comprising a step of culturing a host cell comprising the isolated nucleic acid according to claim 13    under a condition that allows expression of the truncated protein; and, a step of recovering the expressed truncated protein. 

28.  (Currently Amended)  The method according to claim 27     characterized by  any one    of the following:
(1) as compared to the wild-type rotavirus VP4 protein, the truncated rotavirus VP4 protein has the first X amino acids at the N-terminal mutated as methionine; and has C-terminal ending at the following position of the wild-type rotavirus VP4 protein: a position corresponding to any position among the amino acid positions 331-497, 341-497, 351-497, 361-497, 371-497, 381-497, 391-497, 401-497, 411-497, 421-497, 431-497, 441-497, 451-497, 461-497, 471-497, 476-497, 482-497, 487-497, or 492-497 of SEQ ID NO: 40, wherein X is an integer that is greater than or equal to 5 but less than or equal to 64;
(2) as compared to the wild-type rotavirus VP4 protein, the truncated rotavirus VP4 protein has the first 5, 21, 25 or 64 amino acids at the N-terminal mutated as methionine, and has C-terminal ending at the following position of the wild-type rotavirus VP4 protein: a position corresponding to the amino acid position 331, 341, 351, 361, 371, 381, 391, 401, 411, 421, 431, 441, 451, 461, 471, 476, 482, 487, 492 or 497 of SEQ ID NO: 40;
(3) as compared to the wild-type rotavirus VP4 protein, the truncated rotavirus VP4 protein has the first 25 amino acids at N-terminal mutated as methionine and has C-terminal ending at the following position: a position corresponding to the amino acid position 331, 351, 381, 411, 441, 461, 471, 476, 482, 487, 492 or 497 of SEQ ID NO: 40;
(4) as compared to the wild-type rotavirus VP4 protein, the truncated rotavirus VP4 protein has the first 5, 21, 25 or 64 amino acids at N-terminal mutated as methionine and has C-terminal ending at the following position: a position corresponding to the amino acid position 476 of SEQ ID NO: 40;

(6) the wild-type rotavirus VP4 protein has an amino acid sequence selected from: SEQ ID NO: 40 and 87-91; and
(7) the truncated rotavirus VP4 protein has an amino acid sequence selected from: SEQ ID NO: 3-5 and 15-39.
















/STACY B CHEN/Primary Examiner, Art Unit 1648